Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are currently pending in the present application. 
Claims 1, 3, and 10 are currently amended; claim 2 has been cancelled by the applicant; claims 4-9 and 11 are original; and claims 12-20 are withdrawn.
Response to Amendment
The amendment dated 04 November 2020 has been entered into the record.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 03 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03 April 2020 is withdrawn. Claims 12-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17.  The display device of Claim 1, further comprising: a display area and a non-display area surrounding the display area; and a first peripheral wire located in the non-display area, wherein the metal wire comprises a terminal portion in contact with the first peripheral wire in a seventh through-hole that penetrates the first insulating film to the first peripheral wire, the seventh through-hole has a width along a first direction[[, which]] that is substantially [[a]] the same as a width of the first through-hole along the first direction, and the seventh through-hole has a width along a second direction crossing the first direction[[, which]] that is substantially [[a]] the same as a width of the first through-hole along the second direction.
Claim 18.  The display device of Claim 17, wherein the first insulating film comprises an eighth through-hole which penetrates to the first peripheral wire in a position which overlaps the terminal portion, the terminal portion is in contact with the first peripheral wire in the eighth through- hole, the eighth through-hole has a width along the first direction[[, which]] that is substantially [[a]] the same as a width of the that is substantially [[a]] the same as a width of the seventh through-hole along the second direction.
Claim 19.  The display device of Claim 1, further comprising: a display area and a non-display area surrounding the display area; a first peripheral wire located in the non-display area; a second peripheral wire located on the third insulating film and overlapping the first peripheral wire; and a third metal electrode disposed between the first insulating film and the second insulating film in a position which overlaps the first peripheral wire and the second peripheral wire, wherein the third metal electrode is in contact with the first peripheral wire in the ninth through-hole which penetrates the first insulating film to the first peripheral wire, [[the]] a ninth through-hole has a width along the first direction[[, which]] that is substantially [[a]] the same as a width of the first through-hole along the first direction, and the ninth through-hole has a width along a second direction crossing the first direction[[, which]] that is substantially [[a]] the same as a width of the first through-hole along the second direction.
Claim 20.  The display device of Claim 19, wherein the second peripheral wire is in contact with the third metal electrode in a tenth through-hole that penetrates the second insulating film to the third metal electrode, the tenth through-hole has a width along the first direction[[, which]] that is substantially [[a]] the same as a width of the second through-hole along the first direction, and the tenth through-hole has a width along the second direction[[, which]] that is substantially [[a]] the same as a width of the second through-hole along the second direction.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re: independent claim 1, the prior art of record, alone or in combination, does not directly disclose or suggest that the metal wire comprises a line portion and a pedestal portion which overlaps the bridge portion, the pedestal portion has a width greater than a width of the line portion, the second insulating film comprises a fourth through-hole in a position which overlaps the pedestal portion, and the bridge portion is in contact with the pedestal portion in the fourth through-hole, in combination with the remaining claim limitations.
Re: claims 3-20, since they depend upon claim 1, they are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871